SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
370
KA 10-01055
PRESENT: CENTRA, J.P., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                     V                                              ORDER

RONNIE A. KOONCE, DEFENDANT-APPELLANT.


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (MARY-JEAN BOWMAN OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL J. VIOLANTE, DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Niagara County Court (Sara S.
Sperrazza, J.), rendered March 22, 2010. The judgment convicted
defendant, upon his plea of guilty, of attempted criminal sale of a
controlled substance in the fifth degree.

     It is hereby ORDERED that said appeal is unanimously dismissed
(see People v Griffin, 239 AD2d 936).




Entered:   March 25, 2011                          Patricia L. Morgan
                                                   Clerk of the Court